Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, present the question of the proper value of certain metal bird cages and stands imported from England.
The respective parties have submitted said appeals for decision upon a stipulation to the effect that the metal bird cages and stands, and the issues, are the same in all material respects as those before the court in Spratts Patent America, Ltd. v. United States, 32 Cust. Ct. 583, Reap. Dec. 8285, the record in which case has been incorporated herein. It has been further agreed that there is no foreign, export, or United States value, as those values are defined in section 402 (c) (d) and (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c) (d) and (e)), as amended by the Customs Administrative Act of 1938, for such or similar merchandise, and that the statutory cost of production of the subject importations is equal to the invoice prices less discounts of 2 per centum and 2K per centum.
On the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of said act (19 U. S. C. § 1402 (f)), is the proper basis for the determination of the value of the metal bird cages and stands here involved, and that such value is equal to the invoice prices less discounts of 2 per centum and 2}{ per centum.
Judgment will be entered accordingly.